On Habeas Corpus of Negro Obadiah Gale.
THE Court having heard the Evidence and Argument of Counfel in this Caufe, do order that the ibid Jacob Phillips enter into Recognizance in the Sum of Ore Hundred Pounds, conditioned, that the faid Jacob Phillips on the Twenty-fixth Day of June next, liberate and difeharge from his Service the faid Obadiah Gale, and the Court do further adjudge and order, that on the Y v crty-fixth Day of June next, the laid Obadiah C ale frail be fet at Liberty, and go thereof free without Lb; , and that the faid Obediah Gale be in Cuiiody of the bheriL of Hunterdon till the faid Twenty-fixth- Day of June next, imlei’s the Recognizance is entered into bv the laid *18Jacob Phillips before one of the Juftkes of the Supreme Court, on Motion of Mr. Elias Boudinot.